Citation Nr: 1026165	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes with 
cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk






INTRODUCTION

The Veteran served on active duty from October 1970 to October 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2008 rating decision in which the RO, inter alia, 
denied a rating in excess of 20 percent for diabetes mellitus 
with cataracts.  The Veteran filed a notice of disagreement (NOD) 
in February 2008, and the RO issued a statement of the case (SOC) 
in November 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later that 
month.  The RO issued a supplemental SOC (SSOC) in December 2008. 

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

Initially, the Board notes that additional evidence pertinent to 
the Veteran's diabetes mellitus claim (a December 2008 VA 
outpatient treatment record) was associated with the record after 
the RO issued the most recent SSOC in December 2008, but prior to 
certification to the Board later that month.  See 38 C.F.R. 
§§ 19.31, 1937 (2009).  Under these circumstances, the Board must 
remand the matter to the RO for consideration of the additional 
evidence received, in the first instance, and for issuance of an 
SOC reflecting such consideration.

The Board also finds that further development of the claim is 
warranted.  

The Veteran's diabetes mellitus with cataracts is evaluated under 
Diagnostic Code (DC) 7913, which provides that diabetes mellitus 
which requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet warrants a 20 percent rating.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent rating.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrants a 60 percent rating.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated warrants a 100 percent rating.  38 C.F.R. 
§ 4.119, DC 7913 (2009).  

The Board notes that the Veteran last had a VA examination for 
diabetes mellitus in December 2007.  The report of that 
examination reflects that the Veteran was taking insulin and had 
been instructed to follow a restricted or special diet, but had 
not been restricted in his ability to perform strenuous 
activities.  In a December 2008 statement, the Veteran reported 
that his activities were regulated by a physician, and that he 
continued to take insulin twice daily and was on a restricted 
diet.  In support of this statement, the Veteran submitted a 
December 2008 VA outpatient treatment record noting that lab 
results had improved with twice daily insulin, with restriction 
of strenuous activities and a lower carbohydrate diet.  
Collectively, this evidence suggests a worsening of the Veteran's 
symptoms since the December 2007 VA examination. 

The Board points out that, in a January 2004 rating decision, the 
RO granted service connection for cataracts as secondary to the 
Veteran's service-connected diabetes mellitus.  Note (1) under 
Diagnostic Code 7913 provides that compensable complications of 
diabetes will be evaluated separately unless they are part of the 
criteria used to support the 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119.  In 
this case, the RO has evaluated the Veteran's cataracts together 
with diabetes mellitus under Diagnostic Code 7913 and assigned a 
single, 20 percent rating.  However, if the Veteran's cataracts 
warrant a compensable rating, a separate rating should be 
assigned.  

A cataract of any type is evaluated under Diagnostic Code 6027.  
See 38 C.F.R. § 4.79.  Preoperative cataract is evaluated based 
on visual impairment.  Postoperative cataract is evaluated based 
on visual impairment if a replacement lens is present 
(pseudophakia) or based on aphakia if no replacement lens is 
present.     

Historically, the report of a December 2003 VA examination 
reflects that the Veteran had mild cataract changes.  He had 
light perception in the left eye (as a result of an injury not 
related to service), and 20/20 visual acuity in the right eye.  
The report of the December 2007 VA examination reflects that the 
Veteran had no visual impairment and the examiner did not note 
the existence of any cataracts.  An April 2008 VA outpatient 
record notes that the Veteran complained of his eyes blurring 
after reading.  It was noted that the Veteran had a nuclear 
sclerotic cataract in each eye.  Visual acuity in his right eye 
was 20/25 far, and 20/20 near, with glasses.  Visual acuity in 
the left eye was 20/hand motion far, and 20/800 near, with 
glasses.  Hence, this evidence suggests a worsening of the 
Veteran's cataracts and visual acuity since the December 2007 VA 
examination. 

In light of all the foregoing, and to ensure that the record 
includes all medical findings needed to properly evaluate the 
service-connected diabetes mellitus with cataracts, the Board 
finds that further medical examinations of the Veteran are 
needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
diabetes and eye VA examinations, by appropriate physicians, at a 
VA medical facility.  The Veteran is hereby notified that failure 
to report to any scheduled examination(s), without good cause, 
shall result in denial of the claim for an increased rating.  See 
38 C.F.R. § 3.655(b) (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination(s), the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination(s) sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examinations, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The Board notes that 
besides the aforementioned December 2008 primary care outpatient 
note (submitted by the Veteran), the most recent treatment 
records associated with the claims file are dated in June 2008.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain all records of pertinent treatment from the 
Beckley VA Medical Center (VAMC) since June 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the 
RO should also give the appellant an opportunity to present 
information and/or evidence pertinent to the appeal, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period)

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the RO's 
last adjudication of the claim (to include the evidence submitted 
in December 2008).  The RO's adjudication of the claim for higher 
initial rating should include consideration of whether "staged 
rating" (assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007), is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Beckley 
VAMC all records of evaluation and/or 
treatment for the Veteran's diabetes mellitus 
and cataracts since June 2008.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  The RO should explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period). 

3.  If the Veteran responds, the RO should 
assist the Veteran in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
diabetes and eye examinations, by appropriate 
physicians, at a VA medical facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the Veteran, and each 
examination report should reflect 
consideration of the Veteran's 
documented medical history and 
assertions.  All indicated tests and studies 
(to include tests of the Veteran's field of 
vision, and of visual acuity with respect to 
corrected and uncorrected vision) should be 
accomplished (with all findings made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.  Each examiner should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Diabetes examination - The physician should 
specifically indicate whether the Veteran's 
diabetes mellitus requires insulin, a 
restricted diet, and regulation of 
activities.  The physician should also 
indicate whether the Veteran's diabetes 
requires insulin, a restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus other complications; and 
whether the condition requires insulin, a 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per 
year or weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or other complications.

Eye examination - The physician should 
comment on all current manifestations of the 
Veteran's cataracts.  The examiner should 
render specific findings as to the extent, 
and duration, to which the Veteran 
experiences impairment of visual acuity, as 
well as whether the Veteran is experiencing 
active pathology. 

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file copy(ies) 
of any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 
(1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a rating in excess 
of 20 percent for diabetes mellitus with 
cataracts.  If the Veteran fails, without 
good cause, to report for any scheduled 
examination(s), in adjudicating the claim, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
in light of all pertinent evidence (to 
include all that associated with the claims 
file since the most recent December 2008 
SSOC) and legal authority (to include 
consideration of whether "staged rating," 
pursuant to Hart (cited to above), is 
appropriate, and whether a separate, 
compensable rating for cataracts is 
warranted).

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


